UNITED STATES DISTRICT COURT

MIDDLE DISTRICT OF LOUISIANA

BARBARA JOHNSON CIVIL ACTION
VERSUS
MARTERIOUS BEALE ET AL. NO.: 18-961-BAJ-EWD

RULING AND ORDER

Before the Court is the United States Magistrate Judge’s Report and
Recommendation (Doc. 20) under 28 U.S.C. § 636(b)(1). The United States
Magistrate Judge recommends that the Court grant Plaintiffs Motion to Remand and
order State Farm to pay Plaintiff the “just costs and actual expenses, including

attorney fees, incurred as a result of the removal” under 28 U.S.C. § 1447(c).

The Report and Recommendation notified the parties that they had 14 days
from the date they received the Report and Recommendation to file written
objections. (Doc. 20). No party objected. Having considered State Farm’s Notice of
Removal (Doc. 1), Plaintiffs Motion to Remand (Doc. 11), and the United States
Magistrate Judge’s Report and Recommendation (Doc. 20), the Court approves the
United States Magistrate Judge’s Report and Recommendation and adopts the

findings of fact, conclusions of law, and recommendation.
Accordingly,

IT IS ORDERED that the United States Magistrate Judge’s Report and

Recommendation (Doc. 20) is ADOPTED as the Court’s opinion.

IT IS FURTHER ORDERED that the Motion to Remand (Doc. 11) is

GRANTED. A separate Order of Remand shall issue.

IT IS FURTHER ORDERED that State Farm shall pay Plaintiff the “just
costs and actual expenses, including attorney fees,” Plaintiff has incurred as a result

of State Farm’s removal. See 28 U.S.C. § 1447(c).

IT IS FURTHER ORDERED that the parties shall confer on an appropriate
award of costs, expenses, and fees and shall, within 5 days, notify the Court of the
amount agreed. If the parties cannot agree, Plaintiff shall, within 10 days, file a

motion with documents supporting the costs, expenses, and fees she claims under

28 U.S.C. § 1447(c).

Baton Rouge, Louisiana, this ! ~ day of May, 2019.

Ba a
JUDGE BRIAN A/JACKSON

UNITED STATES DISTRICT COURT
MIDDLE DISTRICT OF LOUISIANA

 
